Per Curiam.
The parties hereto have entered into a stipulation in which the defendants stipulate, among other things, to produce their books before the referee, and the plaintiff siipulates not to enforce any order requiring the defendants to produce their books. This stipulation renders an order for the production and inspection of the books unnecessary, at least until it is shown that the defendants have refused to comply with l;he terms of their stipulation. When they shall be produced before the referee, they will be under his control, and he may then make such order concerning them a.s he deems just. Order affirmed, with $10 costs and disbursements to be taxed